                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


WESLEY D. HALPRIN,

                           Plaintiff,

          v.                                   CASE NO. 21-3122-SAC

RENEE S. HENRY, et al.,


                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se. The court

has reviewed plaintiff’s motion to proceed in forma pauperis and,

finding he lacks the resources to pay an initial partial filing fee,

grants the motion. Plaintiff remains obligated to pay the $350.00

filing fee.

                          Nature of the Complaint

     Plaintiff alleges the defendant state district judge violated

his constitutional rights by illegally scheduling a competency
evaluation. He also sues Dr. Zalor, a psychiatrist, alleging that he

improperly ordered medication for plaintiff. He asks for the dismissal

of the criminal charges against him and an end to his commitment to

the Larned State Hospital.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an
officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     “To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to
relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.
Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s
decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                 Discussion

     Plaintiff’s claim against the defendant judge essentially seeks

the intervention of this court in an ongoing state criminal action.

Such a claim is barred by the abstention doctrine announced in Younger
v. Harris, 401 U.S. 37 (1971), which “dictates that federal courts

not interfere with state court proceedings by granting equitable

relief—such   as   injunctions    of   important   state   proceedings   or

declaratory judgments regarding constitutional issues in those

proceedings—when such relief could adequately be sought before the

state court.” Reinhardt v. Kelly, 164 F.3d 1296, 1302 (10th Cir. 1999)

(citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)).

Under the Younger doctrine, a federal court must abstain from
exercising jurisdiction when the following three conditions are met:

“(1) there is an ongoing state criminal, civil, or administrative
proceeding, (2) the state court provides an adequate forum to hear

the claims raised in the federal complaint, and (3) the state

proceedings    ‘involve   important    state   interests,   matters    which

traditionally look to state law for their resolution or implicate

separately articulated state policies.’” Amantullah v. Colo. Bd. of

Med. Exam'rs, 187 F.3d 1160, 1163 (10th Cir. 1999) (quoting Taylor v.

Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997), cert denied, 523 U.S.

1005 (1998)). All these conditions are met in this matter, and the

court declines to take any action in matters related to plaintiff’s

ongoing criminal case.

       Likewise, to the extent plaintiff seeks equitable relief against

the defendant judge, she is shielded by absolute judicial immunity.

A judge acting in a judicial capacity is immune from suit unless the

judge acts in the clear absence of all jurisdiction or is sued for

a non-judicial act. Mireles v. Waco, 502 U.S. 9, 11 (1991). Neither

exception applies here.

       Plaintiff’s claim against the defendant psychiatrist alleges

that    he   prescribed   medication    that    plaintiff   believes     was
unnecessary.        A prisoner's difference of opinion with              the

facility's medical staff regarding diagnosis or treatment does not

itself state a constitutional violation. Smart v. Villar, 547 F.2d

112, 114 (10th Cir. 1976). “We have consistently held that the

existence of such a difference cannot alone give rise to a cause of

action, and if the complaint indicates that such is the case, it must

be dismissed.” Id. (citations omitted). Because plaintiff appears to

challenge only the defendant’s medical judgment, he does not state
a claim for relief.

                          Order to Show Cause
     For the reasons set forth, the court directs plaintiff to show

cause why this matter should not be dismissed for failure to state

a claim for relief. The failure to file a timely response may result

in the dismissal of this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including July 29, 2021, to show cause why this matter should not

be dismissed.

     IT IS SO ORDERED.

     DATED:   This 29th day of June, 2021, at Topeka, Kansas.



                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
